10-457-ag
    Shi v. Holder
                                                                                   BIA
                                                                      Holmes-Simmons, IJ
                                                                           A088 017 548
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 8th day of March, two thousand eleven.

    PRESENT:
             JOSEPH M. McLAUGHLIN,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    XU BIN SHI,
             Petitioner,

                    v.                                     10-457-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Michelle Gorden Latour,
                                  Assistant Director; Tracie N. Jones,
                                  Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Xu Bin Shi, a native and citizen of China, seeks review
of a January 15, 2010, decision of the BIA affirming the
August 4, 2008, decision of Immigration Judge (“IJ”) Theresa
Holmes-Simmons, which denied his application for asylum,
withholding of removal and relief under the Convention
Against Torture (“CAT”). In re Xu Bin Shi, No. A088 017 548
(B.I.A. Jan. 15, 2010), aff’g No. A088 017 548 (Immig. Ct.
N.Y. City Aug. 4, 2008). We assume the parties’ familiarity
with the underlying facts and procedural history in this
case.

     Under the circumstances of this case, we review the
decision of the IJ as supplemented by the BIA. See Yan Chen
v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The
applicable standards of review are well-established.
See 8 U.S.C. § 1252(b)(4)(B); see also Salimatou Bah v.
Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Manzur v. DHS, 494
F.3d 281, 289 (2d Cir. 2007). As Shi has not raised any
arguments regarding persecution on the basis of resistance
to a coercive population control policy, or past persecution
while in China, we address only his claim of future
persecution on account of his practice of Falun Gong. See
Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7
(2d Cir. 2005).

     Shi argues that he has a well-founded fear of
persecution if he returns to China as a result of his
practice of Falun Gong. Because Shi has failed to present
evidence to demonstrate that the Chinese government is aware
of his practice of Falun Gong, or likely to become aware of
his practice, he has not established that he has a well-
founded fear of future persecution. See Hongsheng Leng v.
Mukasey, 528 F.3d 135, 143 (2d Cir. 2008)(“Put simply, to
establish a well-founded fear of persecution in the absence
of any evidence of past persecution, an alien must make some

                             2
showing that authorities in his country of nationality are
either aware of his activities or likely to become aware of
his activities.”). Accordingly, the agency did not err in
finding that Shi has not established eligibility for asylum.
See 8 C.F.R. § 1208.13(b)(1), (2). Moreover, because Shi
was unable to show the objective likelihood of persecution
needed to make out an asylum claim, he was necessarily
unable to meet the higher standard required to succeed on a
claim for withholding of removal or CAT relief.
See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1); Paul v.
Gonzales, 444 F.3d 148, 155-57 (2d Cir. 2006); Gomez v. INS,
947 F.2d 660, 665 (2d Cir. 1991).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3